



CONFIDENTIAL SEVERANCE AGREEMENT AND GENERAL RELEASE
 
This Confidential Severance Agreement and General Release (“Agreement”), is made
and entered into by and between the undersigned individual Brad N. Graves
(“Graves” or “you”) and Genesis Energy, Inc. (the “Company”), Grant E. Sims
(“Sims”), and Joseph A. Blount, Jr. (“Blount”) (the signatories to this
Agreement will be referred to collectively as the “Parties,” and the Parties
other than you are the “Other Parties”) as follows:
 
WHEREAS, Sims, Blount and you were negotiating the definitive terms and
conditions pursuant to which (i) the Company and its affiliates would, under
certain circumstances, compensate a management team led by Sims (and to include
you initially) for services rendered to the Company, and (ii) how, and under
what circumstances, Sims, Blount, you and any other members of that management
team potentially might share such compensation;
 
WHEREAS, the Company employed you as Executive Vice President since on or about
August 8, 2006;
 
WHEREAS, the Company terminated your employment on or about November 26, 2007;
 
WHEREAS, the Parties desire to amicably sever the employment and other business
relationships that existed between them;
 
WHEREAS, in consideration of the services rendered by you and the additional
undertakings provided for herein, the Other Parties have agreed to compensate
you by having the Company provide the severance compensation described in this
Agreement;
 
WHEREAS, the Parties have agreed, without any Party admitting liability of any
kind, to enter into this Agreement pursuant to which each and every claim and/or
cause of action asserted or which could have been asserted by you against the
Company, Sims, Blount and any of their affiliates will be forever and finally
released; and
 
WHEREAS, the Parties have read and understand the terms and provisions of this
Agreement, and desire and intend to be bound by the terms and provisions of this
Agreement applicable to such Party.
 
NOW, THEREFORE, in consideration of the covenants and mutual promises and
agreements herein contained, and other valuable consideration, the sufficiency
of which is hereby acknowledged, the Parties agree as follows:
 
1.  Release and Waiver Agreement. The Parties acknowledge and understand that
this Agreement is a mutual release and waiver contract and that this document is
legally binding. You and the Other Parties understand that by signing this
Agreement, each Party has read and understood each provision and is agreeing to
all of the provisions set forth in the Agreement applicable to such Party.
 

--------------------------------------------------------------------------------


2.  Claims Covered by Agreement. You and the Other Parties acknowledge and
understand that this Agreement applies only to claims which accrue or have
accrued prior to the date this Agreement is executed by you and the Other
Parties.
 
3.  Termination of Employment and Other Arrangements. Your employment with the
Company, and any other arrangement (including claims of ownership of any equity
interest in any entity) you may have had with any Other Party or their
affiliates, is terminated effective November 26, 2007.
 
4.  Severance Benefits. In exchange for the promises you make in this Agreement,
the Company covenants and agrees to pay you severance compensation in the lump
sum amount of Two Million One Hundred Thousand and no/100 Dollars ($2,100,000)
(the “Severance Compensation”). The Company’s payment of this Severance
Compensation is made in connection with the severance of services and is subject
to applicable federal, state, and local taxes and withholding. The Company and
Graves agree to file all tax returns consistent with the agreement that such
payment is made in connection with the severance of services. This Severance
Compensation is above and beyond any compensation owed to you separate and apart
from this Agreement, whether in connection with your employment with the
Company, your arrangement with Sims, Blount or any Other Party Releasee (defined
below) or otherwise.
 
You will also receive continued paid medical and dental coverage for you and
your dependents, at no cost to you, under the Consolidated Omnibus Budget
Reconciliation Act of 1985 (“COBRA”) for 18 month(s) in the amount of $1,014.00
per month, provided that you make a valid COBRA election. In the event you
become eligible for coverage as a participant or beneficiary in an employee
welfare benefit plan of another company at any time during the 18 month period
following execution of this Agreement, the Company's obligation to pay monthly
COBRA premiums for you shall cease. You agree to notify the Company immediately
upon becoming eligible to participate (as participant or beneficiary) in another
company's benefit plan. Employee welfare benefit plan as used herein includes
but is not limited to benefit plans providing coverage for medical, dental, and
other healthcare related expenses.
 
You acknowledge that this Severance Compensation and continued medical and
dental coverage are in addition to any monies or benefits to which you were
already entitled. The Severance Compensation will be paid to you on the first
business day following the expiration of the seven day (7) revocation period for
this Agreement described in Paragraph 7c. below (but only if you do not revoke
the Agreement during this period). The continuation of your medical and dental
coverage on the terms described above is also contingent on your not revoking
this Agreement during the seven (7) day revocation period.
 
5.  Release And Waiver By Other Parties. In consideration for (i) the conveyance
of all rights, title and interests, if any, in and to the ownership interests in
the Company or any other affiliates of the Other Parties, and any claims for any
such interests, by Graves and (ii) the covenants herein, the Other Parties agree
to the following:
 


--------------------------------------------------------------------------------



              a.       The Company hereby releases, acquits, defends, holds
harmless, and agrees to indemnify Graves with respect to any claims, losses,
liabilities, obligations and causes of action, known or unknown, by the Company,
Genesis Energy, L.P., their parents, affiliates and subsidiaries, including but
not limited to Denbury Resources Inc. and its affiliates and subsidiaries, their
respective officers, directors, partners, managers, employees, stockholders,
members, representatives and agents (collectively “the Company Releasees”),
arising out of, connected with, or relating to: (i) Graves’ employment with the
Company; (ii) Graves’ duties as an officer of the Company; and (iii) any
fiduciary duty owed by Graves to the Other Parties released herein. The Company
represents and warrants that no Company Releasee has assigned to any third party
any claim involving Brad Graves or otherwise authorized any third party to
assert any claim on its behalf against Graves.
 
b.  Each of Sims and Blount hereby release, acquit, defend, hold harmless, and
agree to indemnify Graves with respect to any claims, losses, liabilities,
obligations and causes of action, known or unknown, by such party and his
respective affiliates other than the Company Releasees, including his family,
estate, heirs, beneficiaries, executors, and administrators (including their
successors and assigns) and their respective officers, directors, partners,
managers, employees, stockholders, members, representatives and agents
(collectively, the “Sims Releasees”), arising out of, connected with, or
relating to any duty owed by Graves to such Sims Releasees.
 
6.  Release and Waiver By Graves. In consideration for the Severance
Compensation described in this Agreement, you agree to the following:
 
a.  You knowingly and voluntarily waive, release, acquit, defend, hold harmless,
and agree to indemnify the Company Releasees and the Sims Releasees
(collectively the “Other Party Releasees”), with respect to any and all claims,
losses, liabilities, obligations and causes of action, known and unknown, by you
and your affiliates, including your family, estate, heirs, beneficiaries,
executors, and administrators (including their successors and assigns) and their
respective officers, directors, partners, managers, employees, stockholders,
members, representatives and agents, including their successors and assigns
(collectively, the “Graves Releasees”), arising out of, connected with, or
relating to: (i) your employment or any arrangement you may have had with any
Other Party Releasee; (ii) the Other Party Releasees’ refusal or failure to
continue your employment or any arrangement you may have had with any Other
Party Releasee; or (iii) the termination of your employment or any arrangement
you may have had with any Other Party Releasee, including, but not limited to,
claims for compensation, commissions, bonuses, equity or member interests
(including any claim which might be made under the letter dated August 8, 2006,
among the Company, Denbury Resources, Inc. and Sims), distributions,
distribution rights, stock options, other wages and benefits, breach of
contract, wrongful termination, impairment of economic opportunity, intentional
infliction of emotional distress, claims based on personal injury, work-related
accident, any breach of implied or express covenant of good faith and fair
dealing,
 


--------------------------------------------------------------------------------



violation of public policy, or any other contract, tort or personal injury
claim, or claim based on any municipal, state or federal statute, regulation or
ordinance relating to employment, employment discrimination or retaliation,
including Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §
2000 et seq.; The Civil Rights Act of 1866, as amended, 42 U.S.C. § 1981; The
Civil Rights Act of 1991, as amended, 42 U.S.C. § 1981a; The Age Discrimination
in Employment Act of 1967, as amended, 29 U.S.C. § 621 et seq.; Americans With
Disabilities Act, as amended, 42 U.S.C. § 12101 et seq.; Fair Labor Standards
Act, as amended, 29 U.S.C. § 201, et seq.; Equal Pay Act, as amended, 29 U.S.C.
§201 et seq.; National Labor Relations Act, as amended, 29 U.S.C. § 151 et seq.;
Worker Adjustment and Retraining Notification Act, as amended, 29 U.S.C. § 2101
et seq., Employee Retirement Income Security Act of 1974, as amended, 29 U.S.C.
§ 1000 et seq.; Family and Medical Leave Act, as amended, 29 U.S.C. § 2601, et
seq.; Texas Labor Code § 21.001, et seq.; or any other statute, rule,
regulation, ordinance, or common civil or other law, or judicial or
administrative interpretation whether promulgated by federal, state, local or
other jurisdiction or political subdivision.
 
b.  You understand and agree that by signing this Agreement, you — on behalf of
yourself and each Graves Releasee — agree to give up any right or entitlement
you may have under federal, state or local law against the Other Party
Releasees, concerning any events related to your employment or termination, or
the Company’s failure to continue your employment or any other arrangement you
may have with any Other Party Releasee. This Agreement extinguishes any
potential employment discrimination claims you may have relating to your
employment with the Company and the Company’s termination of your employment
existing on the date you sign this Agreement or any other arrangement you may
have with any Other Party Releasee. Although this Agreement does not bar you
from filing a charge of discrimination with the Equal Employment Opportunity
Commission or any state or local civil rights agency, by this Agreement you
affirmatively, knowingly and voluntarily waive any claim or right to monetary or
equitable relief from any such charge of discrimination.
 
c.  You further represent and warrant that you have not assigned to any third
party any claim involving the Other Party Releasees or authorized any third
party to assert on your behalf any claim against the Other Party Releasees. If a
third party asserts a claim against the Other Party Releasees on your behalf or
includes you as a class member in any class action involving any claim, you
agree to not accept any benefits or damages relating or arising out of such
claim.
 

7.  
Consultation with Attorney, Review Period, and Revocation Period.

 
a.  You are advised, and acknowledge that you have been advised, to consult with
an attorney prior to executing this Agreement concerning the meaning, import,
and legal significance of this Agreement. You acknowledge that you have read
this Agreement, as signified by your signature hereto, and are voluntarily
executing the same for the purposes and consideration herein expressed.
 

--------------------------------------------------------------------------------


b.  You acknowledge that you have been provided with a period of at least
twenty-one (21) calendar days within which to consider, review, and reflect upon
the terms of this Agreement. Any discussions about or changes to the Agreement,
whether material or immaterial, do not restart the running of the 21-day period.
 
c.  You have seven (7) calendar days in which you may revoke this Agreement
after you sign it. If you choose to revoke the Agreement, please notify the
General Counsel of the Company in writing prior to the expiration of seven (7)
calendar days after you have signed the Agreement.
 
d.  This Agreement shall not be effective until the expiration of seven (7)
calendar days after you sign it without revoking it.
 
8.  General Partner Liability Insurance. You will continue to be insured or
otherwise indemnified to the extent you are currently insured under the terms of
the Company’s General Liability Insurance Policy including Directors and
Officers Coverage with respect to any and all claims, losses, liabilities,
obligations and causes of action arising out of, connected with, or relating to:
(i) your employment; or (ii) the termination of your employment. To the extent
tail coverage is necessary to maintain coverage as currently existing and
reasonably available (but not at a cost in excess of 125% of current premiums),
Company shall acquire same at no expense to Graves.
 
9.  Confidentiality. You shall treat the terms of this Agreement as strictly
confidential. You shall not disclose the terms of this Agreement to anyone other
than your spouse, attorney, accountant or tax advisor, without the Company’s
prior written approval, except as may be required by law, or court order. If you
receive a request pursuant to applicable law to disclose the existence or terms
of this Agreement, you shall promptly notify each other Party to enable it to
seek a protective order or other appropriate remedy. You agree to notify your
spouse, attorney, accountant and tax advisor of the confidential nature of this
Agreement.
 
The Parties may use this Agreement as evidence in a subsequent proceeding in
which a Party alleges a breach of this Agreement. Other than the exceptions set
forth herein, the Parties agree they shall not voluntarily introduce this
Agreement as evidence in any proceeding or in any lawsuit unless required by law
or court order. The Parties agree that this confidentiality obligation is
contractual and its terms are material to this Agreement.
 
10.  Confidential Information and Trade Secrets. You agree that you shall not,
without the prior written consent of the Company, directly or indirectly,
disclose, reveal or communicate, or cause or allow to be disclosed, revealed or
communicated to any unauthorized person any of any Company Releasee’s
confidential matters, proprietary information or trade secrets, including,
without limitation, studies, plans, financial data, information regarding
projects or development prospects, acquisition candidates, strategies or any
other proprietary business information or plans you had knowledge of prior to
the date of this Agreement, including the projects set forth on Exhibit A. You
further agree not to utilize any such confidential or proprietary information or
trade secrets of Company for your benefit or the
 


--------------------------------------------------------------------------------



benefit of others, including, without limitation, others in direct or indirect
competition with the Other Parties and their affiliates. The obligations set
forth in this Paragraph 10 shall be in addition to any other confidentiality
obligations that you may have to any of the Other Party Releasees. The Parties
expressly acknowledge that Graves was hired by the Company due to his existing
general industry knowledge and expertise. This covenant is not intended to
restrict Graves’ ability to use or leverage that knowledge or experience, only
to prevent Graves from using confidential information of the Other Parties and
their affiliates.
 
You further acknowledge that the injury the Other Party Releasees will suffer in
the event of your breach of any covenant or agreement set forth in Paragraphs 9,
10, 11 and 13 cannot be compensated by monetary damages alone.
 
11.  Company Property.  You agree to return all Company property, equipment,
documents and other tangible things, including keys, pagers, corporate credit
cards, and laptop or other computers, in accordance with the Company’s policies
and rules, before the date on which this Agreement becomes effective. Company
agrees to provide in writing an itemized list of any items it contends are
Company property. You agree to not destroy, alter, erase, or otherwise change
any software, data, or other information belonging to the Company. You further
agree the Company may withhold from your Severance Compensation monies equal to
the value of Company property, equipment and tangible things you fail to return
provided that no sums may be withheld if Company has not provided such itemized
listing to Graves. In addition, you agree that the Company may withhold from
your Severance Compensation any monies you owe the Company, including but not
limited to, charges to the corporate credit card for which you did not submit a
valid expense report, unused travel advances, salary draws, etc. Prior to
withholding sums for such charges, Company must tender a written list of
rejected expenses or charges, and provided Graves a reasonable opportunity to
cure such defect.
 
12.  Cooperation. For a reasonable period after your termination, you agree to
make yourself available and to reasonably cooperate with each other Party in any
future claims or lawsuits involving the Other Party Releasees where you have
knowledge of the underlying facts or to affect the completion of your
outstanding employment duties or the transfer of such duties. Each such
Requesting Party agrees to reimburse you for time you spend at such Party’s
request at a rate per hour equivalent to what you earned with the Company
immediately before your notice of termination. Any obligations performed to
affect the completion or transfer of your duties shall be performed as an
independent contractor, not as an employee. You will not be reimbursed if you
are a named party in any claim or lawsuit for activities associated with your
defense except to the extent insurance or indemnity is available to other
executives. All time spent cooperating with Company on its defense shall be
reimbursed. In addition, you agree not to voluntarily aid, assist or cooperate
with any claimant or plaintiff or their attorneys or agents in any claim or
lawsuit commenced against the Other Party Releasees.
 
Nothing in this Agreement should be construed to prevent you from initiating or
participating in any state of federal agency administrative proceeding or from
testifying at an administrative hearing, deposition, or in court in response to
a lawful subpoena .
 

--------------------------------------------------------------------------------


13.  Non-Solicitation. For one (1) year following the date of this Agreement,
you agree not to directly or indirectly, on your own behalf or on behalf of
another person or entity, hire or solicit for hire any employees of the Company
or any of its affiliates or in any manner attempt to influence or induce any
employee of the Company or any of its affiliates to leave their employment.
 
14.  No Authority. As of your termination date, you shall have no authority to
obligate the Company in any manner, and shall not enter into any contracts on
the Company’s behalf. You shall not make any representation, warranty, or other
statement, or take any action, that may be construed by a third party to
indicate that you have authority to obligate the Company or to enter into a
contract on the Company’s behalf.
 
15.  Public Statements. The Parties mutually agree not to make any untrue,
misleading, or defamatory statements concerning any of Other Parties.
 
16.  Non-Admission of Wrongdoing. This Agreement shall not in any way be
construed as an admission of liability or as an admission that any of the Other
Party Releasees have acted wrongfully with respect to you. Each of the Other
Party Releasees specifically denies and disclaims any such liability or wrongful
acts.
 
17.  Reference Letters. If a prospective employer contacts the Company to obtain
your employment information or a recommendation, the Company will provide only
your employment dates and job title, unless you authorize the Company in writing
to provide additional information.
 
18.  Knowing and Voluntary Agreement. You acknowledge and agree that after you
received a copy of this Agreement: (i) you have had an opportunity to review
this Agreement and to consult an attorney before signing it; and (ii) you enter
into the Agreement knowingly, voluntarily and after any consultations with your
attorney or other advisor as you deemed appropriate.
 
19.  Choice of Law and Venue. You and the Company agree that this Agreement
shall be performed in Harris County, Texas and that the laws of the State of
Texas shall govern the enforceability, interpretation and legal effect of this
Agreement. The Parties agree to submit to the jurisdiction of the federal and
state courts sitting in Harris County, Texas, for all purposes relating to the
validity, interpretation, or enforcement of this Agreement, including, without
limitation, any application for injunctive relief.
 
20.  Severability. The Company and you agree that, if any term of this Agreement
shall be determined by a court to be void or unenforceable, the remaining
provisions will remain effective and legally binding, and the void or
unenforceable term shall be deemed not to be a part of this Agreement.
 
21.  Amendments. Any modification of this Agreement or additional obligation
assumed by any Party in connection with this Agreement shall be binding only if
evidenced in
 


--------------------------------------------------------------------------------



writing signed by each Party or an authorized representative of each Party.
Additionally, this Agreement cannot be changed or terminated orally, but may be
changed only through written addendum executed by all Parties.
 
22.  Remedies. Any material breach by a Party of the terms and conditions
contained in this Agreement shall give the Other Parties the right to
discontinue the performance of any unperformed duties and obligations under this
Agreement to the extent permitted by applicable law. If a Party breaches any
term of the Agreement, any delay by another Party to enforce the Agreement shall
not be deemed a waiver, acceptance, or acquiescence. No waiver shall bind a
Party unless supported by consideration, executed in writing, and delivered to
the first Party by an authorized representative.
 
23.  Effective Period. This Agreement is null and void if: (i) you fail to
execute and return it within 21 calendar days of receipt; or (ii) you sign it
within 21 calendar days, but revoke your execution within seven (7) calendar
days after signing it.
 
24.  Entire Agreement. This Agreement constitutes our entire agreement and
supersedes any prior agreements or understanding between you and the Other Party
Releasees, except any confidentiality obligations referred to in Paragraph 10.
The Parties acknowledge that they each enter into this Agreement without
reliance on any written or oral promise or representation, other than those
contained in this Agreement.
 
IN WITNESS WHEREOF, this Confidential Severance Agreement and General Release
has been executed by each of the listed parties as of the later date below.
 
Brad N. Graves
 
Signature: _______Brad Graves______________
 
Date: _____December 20, 2007______________
 


 
Genesis Energy, Inc.
 
By: ___Ross A. Benavides__________________
 
Ross A. Benavides, Chief Financial Officer & General Counsel
 
Date: ____December 20, 2007_______________
 
 
Grant E. Sims
 
Signature: ____Grant E. Sims_________________
 
Date: ________December 20, 2007____________
 


 
Joseph A. Blount, Jr.
 
Signature: ________Joseph A. Blount, Jr.
 
Date: ___________December 20, 2007_________
 

